.   Case 1:13-cv-01835-RGA Document 1263 Filed 01/16/20 Page 1 of 3 PageID #: 77993




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE

        TQ DELTA, LLC,                      )
                                            )
                       Plaintiff,           )    C.A. No. 13-cv-1835-RGA
                                            )
        V.                                  )
                                            )
        2WIRE, INC.,                        )
                                            )
                       Defendant.           )



                                        VERDICT FORM
Case 1:13-cv-01835-RGA Document 1263 Filed 01/16/20 Page 2 of 3 PageID #: 77994




         We, the jury, unanimously answer the questions submitted as follows:


                                     PART I: INFRINGEMENT

   1.   Has TQ Delta proven by a preponderance of the evidence that 2Wire infringed Claim 17
        of the '881 Patent, by making, selling, and/or offering to sell its product model nos. 5168N,
        5168NV, and 5268AC?

              Answer this question by checking either "Yes" or "No."

              Checking "Yes" below indicates a finding for TQ Delta.
              Checking "No" below indicates a finding for 2Wire.


                               Yes                                   No

   2.   Has TQ Delta proven by a preponderance of the evidence that 2Wire infringed Claim 18
        of the '881 Patent, by making, selling, and/or offering to sell its product model nos. 5168N,
        5168NV, and 5268AC?

              Answer this question by checking either "Yes" or "No."

              Checking "Yes" below indicates a finding for TQ Delta.
              Checking "No" below indicates a finding for 2Wire.


                               Yes                                   No



                                      PART II: INVALIDITY

   3.   Has 2Wire proven by clear and convincing evidence that Claim 17 of the '881 patent is
        invalid as being anticipated by U.S. Patent No. 6,222,858 ("Counterman")?

              Answer this question by checking either "Yes" or "No."

              Checking "Yes" below indicates a finding for 2Wire.
              Checking "No" below indicates a finding for TQ Delta.


                               Yes                                   No
     Case 1:13-cv-01835-RGA Document 1263 Filed 01/16/20 Page 3 of 3 PageID #: 77995
,,


        4.       Has 2Wire proven by clear and convincing evidence that Claim 18 of the ' 881 patent is
                 invalid as being anticipated by U.S. Patent No. 6,222,858 ("Counterman")?

                      Answer this question by checking either "Yes" or "No."

                      Checking "Yes" below indicates a finding for 2Wire.
                      Checking "No" below indicates a finding for TQ Delta.


                                       Yes                                   No


                                              SIGNATURE BLOCK

                 We, the jury, unanimously return this Verdict Form as our verdict in the case:


         Date:
                                                                          Jury Foreperson




                                                         3
